DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-3 and 7-15) in the reply filed on 02/07/2022 is acknowledged. Claims 4-6 and 16-18 are withdrawn. Claims 1-3 and 7-15 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 13 recite a purity of not lower than 90%. It’s unclear the recited purity in at% or wt%. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 7, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (WO 2016/122987).
Regarding claim 7, Wang teaches ([0046] to [0122]) a method for preparing an iron nitride soft magnetic material, comprising putting an iron raw material into a ball milling machine according to a weight ratio of balls to the iron raw material being 1:1 to 50:1 ([0066]), introducing the liquid nitrogen into a bin of a milling apparatus; performing ball milling ([0083]; [0085]); and heating the materials to 100-250 ºC to anneal the material ([0110]), and the product may be γ'-Fe4N soft magnetic material ([0103]; [0108]; [0121]), which meets the limitation recited in claim 7. 
Regarding claim 9, Wang discloses that the milling time is 20-65 h ([0077]), which meets the limitation recited in claim 9.
Regarding claim 13, Wang discloses that iron-containing raw material is pure iron (having purity greater than 90%) and has an average particle size of 50 nanometers (nm) to about 5 micrometers (µm) ([0059]), which meets the limitation recited in claim 13.
Regarding claim 14, Wang discloses that a rotation speed of the balling machine is 500-2000 rpm ([0066]), which meets the limitation recited in claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016/122987).
Regarding claims 1-2, 7 and 11-12, Wang teaches a method for preparing an iron nitridesoft magnetic material, comprising putting an iron raw material into a ball milling machine according to a weight ratio of balls to the iron raw material being 1:1 to 50:1 ([0066]), introducing the liquid nitrogen into a bin of a milling apparatus; performing ball milling ([0083]; [0085]); and heating the materials to 100-250 ºC to anneal the material ([0110]), the product may be γ'-Fe4N soft magnetic material ([0103]; [0108]; [0121]). The ball to iron raw material ratio and the annealing temperature disclosed by Wang overlap the recited ratio and temperature in claims 1-2 and 11-12 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 3, Wang discloses that iron-containing raw material is pure iron (having purity greater than 90%) and has an average particle size of 50 nanometers (nm) to about 5 micrometers (µm) ([0059]), which meets the limitation recited in claim 3.

Regarding claim 9, Wang discloses that the milling time is 20-65 h ([0077]), which meets the limitation recited in claim 9.
Regarding claims 10 and 15, Wang discloses that the milling temperature is -196.15-23 ºC ([0083]), which overlaps the recited temperature in claims 10 and 15 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 13, Wang discloses that iron-containing raw material is pure iron (having purity greater than 90%) and has an average particle size of 50 nanometers (nm) to about 5 micrometers (µm) ([0059]), which meets the limitation recited in claim 13.
Regarding claim 14, Wang discloses that a rotation speed of the balling machine is 500-2000 rpm ([0066]), which meets the limitation recited in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733